UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                               )
DAREN DANZY,                                   )
                                               )
Plaintiff,                                     )
                                               )
v.                                             ) Civil Action No. 17-02083 (RCL/RMM)
                                               )
IATSE Local 22, et al.,                        )
                                               )
Defendants.                                    )
                                               )


                                 MEMORANDUM OPINION

        Pro se Plaintiff, Daren Danzy (“Mr. Danzy”), has sued Defendants IATSE1 Local 22

(“Local 22”) and three Local 22 officers and employees (collectively referred to as “Individual

Defendants”), John Brasseaux (“Mr. Brasseaux”), Cathy Sonneborn2 (“Ms. Sonneborn”), and I.

Chuck Clay (“Mr. Clay”) for racial discrimination.3 Although discovery closed on January 25,

2020, four discovery motions remain pending: (1) Local 22 has moved to compel Mr. Danzy to

provide more complete discovery responses; (2) Mr. Danzy has requested leave to issue fifteen

subpoenas to depose witnesses and seek documents; (3) Local 22 has moved for a protective

order to preclude issuance of Mr. Danzy’s proposed subpoenas; and (4) Mr. Danzy has moved




        1
          IATSE stands for International Alliance of Theatrical Stage Employees.
        2
          Ms. Sonneborn’s last name also appears as “Sonneborm” in the record. See ECF No. 18
(First Amended Complaint) (“Compl.”).
        3
          Defendants claim that Mr. Danzy failed to serve Individual Defendants, and no counsel
appeared for them during discovery. See ECF No. 53-2 (Memorandum in Support of Summary
Judgment) (“Sum. Judgment Mem.”) at 22; see also Oct. 21, 2019 Minute Order (extending time
to complete discovery to January 25, 2020); ECF No. 52 (Notice of Appearance by Jacob
Nicholas Szewczyk); ECF No. 55 (Notice of Appearance by Jennifer Rachel Simon). The
undersigned refers to motions filed during discovery by Local 22 as Local 22’s motions.
for leave to increase the number of individuals he may depose. See ECF No. 47 (Motion to

Compel) (“Mot. to Compel”); ECF No. 48 (Motion to Issue Subpoenas) (“Mot. for Subpoenas”);

ECF No. 49 (Motion for Protective Order) (“Mot. for Prot. Order”); ECF No. 63 (Motion to

Increase Depositions) (“Mot. to Increase Deps.”).4 By order entered September 10, 2019, the

Honorable District Judge Royce C. Lamberth referred all discovery-related issues to the

undersigned Magistrate Judge for management and resolution. Having reviewed the parties’

written submissions and considered the parties’ respective arguments presented at a September 2,

2020 motion hearing, the undersigned GRANTS Local 22’s motion to compel, GRANTS-IN-

PART and DENIES-IN-PART Mr. Danzy’s motion to issue subpoenas, DENIES Local 22’s

motion for protective order, and GRANTS-IN-PART Mr. Danzy’s motion to take additional

depositions.5

                                        BACKGROUND

   I.       Factual Background

        At all times relevant, Mr. Danzy, an African-American male in his 40s, worked as a

stagehand and received employment referrals through Local 22’s referral system. See Compl. ¶¶

4, 6. On January 22, 2017, Mr. Danzy was involved in a physical altercation with another Local



        4
          Mr. Danzy has also indicated that there is a potential fifth discovery dispute in which he
seeks the complete unredacted witness statement of Peter Shedleski (“Mr. Shedleski”). ECF No.
45 (“Status Report”). Without more information, the undersigned cannot evaluate this request.
        5
          On September 2 and September 4, 2020, Mr. Danzy emailed the Court and copied
Defendants’ counsel with what appears to be additional arguments and attachments for the
undersigned’s consideration. Defendants have objected to Mr. Danzy’s email as an unsolicited
attempt to present additional arguments that should be disregarded, and Mr. Danzy has
apologized. At the Motion Hearing, the undersigned indicated that should additional information
be needed from the parties, the undersigned would enter an order on the docket. No further
information regarding the pending four discovery motions is needed, and any additional
information provided by the parties is disregarded. See ECF No. 64 (Notice of Objection to
Correspondence); ECF No. 67 (Notice of Apology).


                                                 2
22 stagehand Curryn Bennett (“Mr. Bennett”)6 at the Washington D.C. Convention Center

(“Convention Center”). See id. ¶¶ 1, 11, 29; ECF No. 38 (Motion to Issue Subpoena to the

Convention Center) (“Mot. to Subpoena Convention Center”). After the altercation, Local 22

held a disciplinary hearing on February 7, 2017 (the “February Disciplinary Hearing”) and upon

deliberation suspended Mr. Danzy from its referral system for one year. See Compl. ¶¶ 4, 19;

see also SOF ¶¶ 25–43.

         Mr. Danzy now claims that Local 22’s policies and practices have subjected him to

systemic racial discrimination, which not only denied him work opportunities but also

precipitated the altercation on January 22, 2017. See Compl. ¶¶ 1, 12–13. Specifically, Mr.

Danzy alleges that “Cathy Sonnebor[n], ... handicap[ed] [his] earnings and ability to make

benefits by not fairly and justly awarding merited earned Calls based on [Local 22’s] Rules and

Procedures.” Id. ¶ 20. Mr. Danzy also alleges that because of his size and race, he was referred

only to unskilled, (non-advancing) work tasks, such as unloading trucks, while smaller

Caucasian stagehands, and females, were given more skilled tasks that afforded better

advancement opportunities. See id. ¶¶ 23–24. Mr. Danzy suggests another impetus for this

difference, which is that Local 22 leadership ultimately decided that “too many African-

American Referrals were making too much money.” Id. ¶ 22.

   II.       Procedural History

         Mr. Danzy initiated his suit against Local 22 on August 31, 2017 in the Superior Court

for the District of Columbia, and on October 6, 2017, Local 22 removed this action to federal

court. See ECF No. 1 (Notice of Removal). On September 4, 2018, Mr. Danzy filed his First


         Mr. Bennett’s first name is also spelled “Curren” or “Curran” in the record. See ECF
         6

No. 51 (Reply in Support of Mot. for Prot. Order) at 4 n.2; ECF No. 53-1 (Statement of Material
Facts in Support of Defendants’ Motion for Summary Judgment) (“SOF”) ¶ 26.


                                                 3
Amended Complaint, which added Individual Defendants to his racial discrimination claim.7 See

generally Compl. On July 19, 2019, the Court entered a scheduling order, which required the

parties to exchange initial disclosures by August 1, 2019 and to complete all discovery by

November 25, 2019. See ECF No. 35 (“Scheduling Order”). The scheduling order also limited

each party to taking no more than five depositions during discovery and required that “all

discovery requests shall be served in time for the responses to be served by [the November 25,

2019 all-discovery] deadline.” See id. at 1–2 & n.1.

       Within a week after the Court entered its scheduling order, on July 25, 2019, Mr. Danzy

moved to issue a subpoena to the Convention Center for production of video and all statements

and reports regarding the January 22, 2017 physical altercation between Mr. Danzy and Mr.

Bennett. See Mot. to Subpoena Convention Center. On September 5, 2019, Mr. Danzy moved

to extend discovery, in part because he was still waiting for the Court to rule on his motion to

subpoena the Convention Center. See ECF No. 39 (Motion to Extend Discovery) (“Mot. to

Extend”). Over Local 22’s objection, the Court extended discovery until January 25, 2020. See

ECF No. 41 (Response to Motion to Extend Discovery); Oct. 21, 2019 Minute Order.

Meanwhile, on November 29, 2019, Local 22 moved to compel Mr. Danzy to file complete

discovery responses. See Mot. to Compel. On December 13, 2019, the Court granted Mr.

Danzy’s motion to subpoena the Convention Center, and over the next two weeks, Mr. Danzy

sought leave to issue fifteen more subpoenas to third parties, including three motions to

subpoena the depositions of Individual Defendants and one motion to subpoena the deposition of

the Administrator for Local 22’s Pension and Welfare Funds (“Funds”), Natalia Jordan (“Ms.


       7
        Mr. Danzy’s First Amended Complaint also sought claims for retaliation and hostile
work environment, which Local 22 moved to dismiss and the Court granted. See generally
Compl.; ECF No. 19 (Motion to Dismiss); DE 29 (Order).


                                                 4
Jordan”).8 See Dec. 13, 2019 Minute Order; Mot. for Subpoenas; see also Subpoenas. On

January 10, 2020, Local 22 moved for a protective order precluding issuance of all fifteen

proposed subpoenas. See Mot. for Prot. Order.

       On January 25, 2020, discovery closed and on February 19, 2020, counsel for Local 22

filed their appearances for Individual Defendants, who appeared for the first time on record. See

ECF No. 52; ECF No. 55. On the same day, all Defendants moved for summary judgment. See

ECF No. 53 (Motion for Summary Judgment) (“Mot. for Sum. Judgment”). In their summary

judgment motion, Defendants included four supporting declarations from Individual Defendants

and Ms. Jordan, each of whom Local 22 had opposed Mr. Danzy subpoenaing during discovery.

See Mot. for Subpoenas; Mot. for Prot. Order; ECF No. 53-5 (Declaration of Cathy Sonneborn)

(“Sonneborn Decl.”); ECF No. 53-6 (Declaration of Irving Chuck Clay) (“Clay Decl.”); ECF No.

53-7 (Declaration of John Brasseaux) (“Brasseaux Decl.”); ECF No. 53-8 (Declaration of Natalia

Jordan) (“Jordan Decl.”).

       Although discovery has closed and Defendants have filed a motion for summary

judgment, on August 28, 2020, Mr. Danzy moved to increase the number of depositions that he

may take during discovery and on September 2, 2020, the undersigned held a motion hearing

(the “Motion Hearing”) to discuss the four pending discovery motions and the prospect of

reopening discovery should the Court grant Mr. Danzy leave to issue subpoenas. See Mot. to



       8
         Mr. Danzy’s proposed subpoenas also include five subpoenas to depose third parties
Mr. Bennett, Shelia Boykins (“Ms. Boykins”), Mr. Shedleski, Anita Hartsock (Ms. Hartsock”),
and Lynn Thomas (“Ms. Thomas”) and six subpoenas for documents, including his own phone
records from Verizon Security Assistance (“Verizon”) and AT&T, and for “Local 22 Personnel
Data & Metrics” from Local 22’s Benefits Office at the attention of Ms. Jordan and from three
employer signatories to Local 22’s collective bargaining agreement: Ford’s Theatre Society
(“Ford’s Theatre”), The John F. Kennedy Center for Performing Arts (the “JFK Center”), and
Wolf Trap National Park for Performing Arts (“Wolf Trap”). See Mot. for Subpoenas; ECF No.
49-5 (“Subpoenas”).
                                                5
Increase Deps.; Minute Entry dated Sept. 2, 2020. At the Motion Hearing, Defendants objected

to reopening discovery and urged this Court to put aside the pending discovery motions and

proceed solely on Defendants’ motion for summary judgment.

                                      LEGAL STANDARD

         A party may discover any information that is not privileged and is relevant to the claim or

defense of any party. See Fed. R. Civ. P. 26(b)(1). Information is relevant if it reasonably could

lead to other matters that could bear on any party’s claim or defense and it “need not be

admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1); see United States ex rel.

Shamesh v. CA, Inc., 314 F.R.D. 1, 8 (D.D.C. 2016). Federal district courts have wide discretion

when handling pretrial discovery matters, and “discovery under the Federal Rules of Civil

Procedure should be freely permitted.” United States v. Sci. Applications Int'l Corp., 301 F.R.D.
1, 3 (D.D.C. 2013) (citing Edmond v. U.S. Postal Serv. Gen. Counsel, 949 F.2d 415, 425 (D.C.

Cir. 1991)); see also Childers v. Slater, 197 F.R.D. 185, 187 (D.D.C. 2000) (citing United

Presbyterian Church v. Regan, 738 F.2d 1375, 1382 (D.C. Cir. 1984)). The Court’s powers to

manage discovery include limiting the “extent of discovery otherwise allowed,” “forbidding the

disclosure or discovery,” “specifying the terms, including time and place, for the disclosure of

discovery,” and “order[ing] that [a] party or person provide or permit discovery.” See Fed. R.

Civ. P. 26(b)–(c). The undersigned addresses each of the pending discovery motions in turn

below.

                                           DISCUSSION

   I.       Local 22’s Motion to Compel

         A party may submit to another party interrogatories that relate to any non-privileged

matter that is relevant to a party’s claims or defenses as described under Rule 26(b) of the



                                                  6
Federal Rules of Civil Procedure. Fed. R. Civ. P. 33(a). A party may also serve requests “within

the scope of Rule 26(b) to produce ... any designated documents.” Fed. R. Civ. P. 34(a)(1).

When a party fails to respond to a proper interrogatory or document request, “the other party

may—after first attempting to resolve the issue by conferring with the other party—file a motion

to compel.” See Barnes v. Dist. of Columbia, 289 F.R.D. 1, 5 (D.D.C. 2012) (citing Fed. R. Civ.

P. 37(a)(1)); see also LCvR 7(m).

       After properly conferring with Mr. Danzy, Local 22 moved to compel Mr. Danzy to

provide complete responses to interrogatories two, three, four, eight, nine, and ten and to provide

documents in response to requests one, three, and four.9 See Mot. to Compel at 2. Since filing

its motion to compel, however, Local 22 has backed away from its discovery requests and at the

Motion Hearing, asked this Court to allow discovery to remain closed and consider Defendants’

motion for summary judgment. However, Local 22 qualified that if, for other reasons, discovery

is reopened, then it would still want all information requested in its motion to compel. Because

the undersigned has decided to reopen discovery to allow time for Mr. Danzy to issue and

receive responses to permitted subpoenas, the undersigned has also reviewed the information that

Local 22 requested in its motion to compel and now GRANTS that motion as follows.




       9
         On October 8, 2019 and again on October 10, 2019, counsel for Local 22 emailed Mr.
Danzy to schedule a conference to discuss Mr. Danzy’s discovery responses. See Mot. to
Compel at 2. In a written response, Mr. Danzy specifically asked that Local 22 itemize and state
which answers it felt were deficient, to which Local 22 complied. See Status Report ¶¶ 8–9. Mr.
Danzy then notified Local 22 that he intended to have the missing information available by
October 27, 2019. See id. Unfortunately, however, Mr. Danzy was unable to gather additional
information by that date and could not cure the deficiencies in his responses. See id. Local 22
moved to compel on November 29, 2019. See Mot. to Compel.
                                                 7
               A. Interrogatories that Mr. Danzy Should Respond to or Supplement

       Mr. Danzy has failed to provide any response to interrogatories nine and ten as required.

See Mot. to Compel at 6; ECF No. 47-4, Exhibit A (Local 22’s First Request for Answers to

Interrogatories) (“Interrogatories”); ECF No. 47-4, Exhibit C (Mr. Danzy’s Response to Local

22’s First Request for Answers to Interrogatories) (“Interrogatory Response”); Fed. R. Civ. P.

33(b)(3) (“Each interrogatory must, to the extent it is not objected to, be answered separately and

fully in writing under oath.”). Accordingly, Mr. Danzy should submit his answers to

interrogatories nine and ten within the time period prescribed in the accompanying order.

       In addition, Mr. Danzy’s responses to interrogatories three and eight are insufficient and

should be supplemented. See Mot. to Compel at 4–5. Interrogatory three seeks “all information

and evidence” supporting Mr. Danzy’s discrimination claim against Local 22, and interrogatory

eight seeks “all facts and evidence” supporting or refuting Mr. Danzy’s statement regarding “the

disparate work practices and policies that systemically discriminate [against] him and other

African Americans in the Referral Membership[.]” Interrogatories at 4, 6. Mr. Danzy’s answers

to those requests are partially responsive, to the extent that they identify video and audio footage

and the disparate treatment of other witnesses. See Interrogatory Response at 2–4, 5. However

his answers also include broad references to “other historic official polices, documents, and

statistic[s] that will be data mined in subsequent discovery requests,” and fail to identify the

witnesses who he contends were treated preferentially, suffered similar discrimination, or will

refute Local 22’s arguments. See id. Those responses are too vague because they do not

explicitly identify the official policies, documents, and statistics gathered in discovery, or the

witnesses from whom Mr. Danzy expects favorable testimony. See Equal Rights Center v. Post

Properties, Inc., 246 F.R.D. 29, 32–35 (D.D.C. 2007) (finding interrogatory responses with



                                                  8
general descriptions incomplete to the extent they do not provide full responses to the questions

asked). Accordingly, Mr. Danzy should supplement and clarify his answers to interrogatories

three and eight to the best of his ability. See Fed. R. Civ. P. 26(e)(1).

       Mr. Danzy also should supplement his response to interrogatory two, which asks Mr.

Danzy to provide the name, address, telephone number, and employer of each person with

knowledge of any facts regarding allegations in his Complaint or in his answers to

interrogatories. See Interrogatories at 5. In his response, Mr. Danzy objects to this interrogatory

as vague because it does not identify any specific allegation in his Complaint. See Interrogatory

Response at 2. Interrogatory two is not vague, and despite his pro se status, Mr. Danzy should

be able to answer the interrogatory as written.10 Mr. Danzy should answer interrogatory two to

the best of his ability, providing as much information as he has about the people he believes have

knowledge about his claims or the interrogatory responses. See Fed. R. Civ. P. 26(e)(1).

       Finally, Mr. Danzy should clarify his response to interrogatory four, which asks Mr.

Danzy to identify all periods of 30 days or more when Mr. Danzy lived outside Local 22’s

jurisdiction and the location where he lived and worked during that time. See Interrogatories at

5. In response, Mr. Danzy stated that he worked at Camp Lejeune North Carolina from late

September 2013 to January 2014 but could not recall the exact dates “without those documents.”

See Interrogatory Response at 4. Local 22 claims that Mr. Danzy’s reference to “those

documents” is too vague, and the undersigned agrees. See Mot. to Compel at 5. If he has not




       10
            For example, in his initial disclosures, Mr. Danzy lists individuals with discoverable
information regarding allegations in his Complaint, which appears to provide nearly the same
information that interrogatory two is requesting. See ECF No. 45-1 (Mr. Danzy’s Initial
Disclosures). Mr. Danzy should be able to easily answer interrogatory two by referring Local 22
to his initial disclosures, but should also provide any additional information that interrogatory
two is seeking that is not already contained in Mr. Danzy’s initial disclosures.
                                                  9
already done so, Mr. Danzy should clarify what documents he is referring to in his response to

interrogatory four. See Fed. R. Civ. P. 26(e)(1).

       At the Motion Hearing, Mr. Danzy explained that he needs additional discovery from

other sources in order to more fully answer Local 22’s discovery requests. As discussed below,

the undersigned will allow Mr. Danzy to conduct some additional discovery. But that does not

relieve him of the obligation to answer Local 22’s discovery in the interim using the information

he already possesses. If Mr. Danzy learns additional facts through discovery, he should

supplement his responses.

               B. Responses to Requests for Document Production that Mr. Danzy Should
                  Provide or Supplement

       As for Local 22’s document requests, the undersigned agrees that Mr. Danzy should

provide documents responsive to request three that are in his possession as soon as possible and

should provide any additional documents that he receives through subpoenas or otherwise that

are responsive to requests one and four as he receives them. See Mot. to Compel at 6–8.

       Mr. Danzy has not provided any responsive documents to Local 22’s third document

request, which asks Mr. Danzy to provide copies of financial documents regarding “any and all

employment, as a stagehand and also in other fields of employment.” See Mot. to Compel at 7;

ECF No. 47-4, Exhibit B (Local 22’s First Request for Production of Documents) (“Requests”)

at 4. Local 22 claims that Mr. Danzy’s financial documents are relevant to Mr. Danzy’s

assertion that Local 22 “severely handicap[ped]” his earnings. See Mot. to Compel at 7 (citing

Compl. ¶ 20). At the Motion Hearing, Local 22 also stated that such documents are relevant to

establishing whether Mr. Danzy was available for Local 22’s referrals. In response, Mr. Danzy

argued at the Motion Hearing that Local 22 has other ways to show whether he declined work

with Local 22 and that his financial records are privileged. See also Status Report ¶ 6.

                                                10
       Mr. Danzy’s financial documents are relevant to establishing Mr. Danzy’s earnings and

may also be relevant to establishing Mr. Danzy’s general work availability. Additionally, even if

Local 22 has other means of determining the latter, Mr. Danzy has not shown that he would

suffer any undue burden or hardship by gathering responsive financial records in his own

possession. Mr. Danzy’s privilege objection is not enough to withhold financial documents

altogether, but “many courts recognize the important privacy and confidentiality concerns raised

by their disclosure.” See United States v. All Assets Held at Bank Julius Baer & Co., 142 F.

Supp. 3d 37, 47 (D.D.C. 2015). Accordingly, the undersigned directs the parties to confer and

propose a joint protective order that this Court can enter to maintain the confidentiality of

information contained in Mr. Danzy’s financial records. Thereafter, Mr. Danzy must provide

Local 22 with copies of financial records in his possession as directed in the accompanying

order. See Fed. R. Civ. P. 26(e)(1).

       Local 22 claims that Mr. Danzy has not provided any documents in response to its first

document request, which seeks “all documents and evidence which supports, or refutes,” Mr.

Danzy’s discrimination claim against Local 22. See Mot. to Compel. 6–7; Requests at 4. In

response, Mr. Danzy stated that he is “making a concerted effort to restore old hard-drive to get

screen shots taken of the calls.” ECF No. 47-4, Exhibit D (Mr. Danzy’s Response to Local 22’s

First Request for Production of Documents) (“Request Response”) at 1–2. At the Motion

Hearing, Mr. Danzy clarified that he has been specifically looking for screen shots of calls that

he made to Local 22 to show that he reported his availability to work, but that he could not

retrieve these screen shots from his electronic devices and now seeks to subpoena his phone

records directly. See Mot. for Subpoenas. Mr. Danzy also explained that he was largely unable

to provide documents and information to Local 22 without first obtaining those documents from



                                                 11
other sources through discovery. With these clarifications in mind, the undersigned will not

require Mr. Danzy to supplement his response to Local 22’s first request for documents unless he

is able to gather documents responsive to this request through a subpoena or otherwise. See Fed.

R. Civ. P. 26(e)(1)(A).

         Similarly, Local 22’s fourth request seeks “all documents or evidence regarding the

January 22, 2017 altercation with Mr. Bennett.” See Requests at 4. Since responding to this

request, however, Mr. Danzy was granted leave to subpoena documents related to the January

22, 2017 altercation from the Convention Center. See Dec. 13, 2019 Minute Order. If he has not

already done so, Mr. Danzy should review the records he received from the Convention Center

and produce those to Local 22. Additionally, if Mr. Danzy obtains more responsive records,

through subpoena or otherwise, he should produce those to Local 22 as well. See Fed. R. Civ. P.

26(e)(1)(A).

   II.      Mr. Danzy’s Motion for Leave to Issue Subpoenas and Local 22’s Motion for
            Protective Order

         Rule 45 of the Federal Rules of Civil Procedure allows a party seeking discovery to issue

a subpoena commanding the recipient to testify, produce documents, or permit inspection of a

premise. See Fed. R. Civ. P. 45. A pro se litigant is unable to issue a subpoena on his own

behalf and must seek leave from the Court to do so instead. See Henok v. Chase Home Finance,

LLC, No. 12-00336 (PLF-AK), 2014 WL 12775309, *4 (D.D.C. July 14, 2014); Fed. R. Civ. P.

45(a)(2)-(3). “A party ... from whom discovery is sought may move for a protective order” to

preclude discovery upon a showing of good cause, such as protecting a party “from annoyance,

embarrassment, oppression, or undue burden or expense[.]” Fed. R. Civ. P. 26(c). “The party

requesting the protective order bears the burden of showing good cause contemplated by [Rule

26]” of the Federal Rules of Civil Procedure. U.S. v. Kellog Brown & Root Services, Inc., 285

                                                12
F.R.D. 133, 134 (D.D.C. 2012) (citing Alexander v. F.B.I., 186 F.R.D. 71, 75 (D.D.C. 1998)).

Additionally, the moving party must “articulate specific facts to support its request” rather than

relying on “speculative or conclusory statements.” Klayman v. Judicial Watch, Inc., 247 F.R.D.
19, 23 (D.D.C. 2007) (internal quotations and citations omitted).

               A. Standing to Challenge a Third-Party Subpoena

       At the Motion Hearing, Mr. Danzy noted several times that Local 22 lacks standing to

challenge or seek a protective order against his request to issue subpoenas to third parties. While

a party generally cannot challenge a subpoena issued to a third party absent an assertion of

privilege, proprietary interest, or personal right to the information requested, a third-party

subpoena issued pursuant to Federal Rule of Civil Procedure 45 is still limited by Rules 16 and

26. See Washington v. Thurgood Marshall Acad. 230 F.R.D. 18, 21 (D.D.C. 2005) (citations

omitted) (“A motion to quash, or for a protective order, should generally be made by the person

from whom the documents or things are requested.”) (citations omitted); Hesco Bastion Ltd. v.

Greenberg Traurig LLP, No. 09-00357 RWR/DAR, 2009 WL 5216932, at *3 (D.D.C. Dec. 23,

2009) (noting that Rule 26’s limits on discovery also apply to the scope of a subpoena) (citing In

re Motion to Compel Compliance with Subpoena Direct[ed] to Department of Veterans Affairs,

257 F.R.D. 12, 18 (D.D.C. 2009); see also Watts v. S.E.C., 482 F.3d 501, 507 (D.D.C. 2007)).

Accordingly, a party may seek a protective order to limit discovery directed to a third party if it

believes that the information sought falls outside the scope of discovery, is clearly irrelevant, or

fails to comply with discovery deadlines. See Washington, 230 F.R.D. at 22 (noting that

defendant lacked standing to move to quash a rule 45 subpoena but could move for a protective

order under Rule 26); see also Dag Enterprises, Inc. v. Exxon Mobil Corp., 226 F.R.D. 95, 108




                                                 13
(noting that “[i]n such circumstances, it is appropriate for this Court to exercise its discretion and

... issue a protective order prohibiting the discovery sought by Plaintiffs’ subpoena.”).

       Local 22 maintains that it has good cause to request a protective order because issuing the

subpoenas will prejudice Local 22 and violate discovery orders, and the subpoenas seek

information that is irrelevant, duplicative, or more easily accessed from another source. See ECF

No. 49-1 (Statement in Support of Motion for Protective Order) (“Mot. for Prot. Order Stmt.”) at

3–6. Because Local 22’s motion for protective order raises concerns that Mr. Danzy’s subpoenas

fall outside the scope of discovery permitted under Rules 16 and 26 of the Federal Rules of Civil

Procedure, the undersigned will consider each of Local 22’s arguments in turn.

               B. Prejudice

       Local 22 claims that issuing Mr. Danzy’s subpoenas will prejudice Local 22 by hindering

its ability to complete discovery and will burden and annoy Local 22 and delay the completion of

this action. See Mot. Prot. Order Stmt. at 3–5. Specifically, Local 22 claims that the subpoenas

will interfere with its ability to prepare for and conduct Mr. Danzy’s deposition. See id. at 5. At

the Motion Hearing more recently, Local 22 also stated that it has spent an inordinate amount of

time and money in good faith litigating this action. However, “a party seeking a protective order

prohibiting deposition testimony or document production must establish ... a specific need for

protection, as opposed to simply making conclusory or speculative statements.” Washington,
230 F.R.D. at 21 (citing Alexander, 186 F.R.D. at 75). Local 22’s generalized allegations of

harm do not amount to a showing of good cause. See id. (“The movant must establish good

cause ‘by demonstrating the specific evidence of the harm that would result.’”) (citing Jennings

v. Family Management, 201 F.R.D. 272, 275 (D.D.C. 2001)).




                                                 14
       Local 22 has already deposed Mr. Danzy, therefore the subpoenas will not hinder its

ability to prepare for that deposition. See ECF No. 53-9, Exhibit A (Deposition Transcript of

Daren Danzy). Likewise, conclusory arguments that a subpoena will prolong or delay litigation

are not enough to establish prejudice. See Wash. Metro. Area Transit Comm’n Reliable

Limousine Serv., 776 F.3d 1, 5 (D.C. Cir. 2015) (“[D]elay that merely prolongs litigation is not a

sufficient basis for establishing prejudice.”) (internal quotations and citations omitted).

Although Local 22 claims that the additional discovery will burden and annoy Local 22, it also

fails to specifically address how such discovery from third parties will unduly burden Local 22.

See Campbell v. U.S. Dep’t. of Justice, 231 F. Supp. 2d 1, 14 (D.D.C. 2002) (noting that

movant’s assertions that the perceived discovery would be burdensome merely reflects an

inconvenience and an expense that the movant failed to show was related to the discovery

requested). Finally, while issuing subpoenas, even to third parties, may lead to additional

discovery on Local 22’s part, Local 22 has not indicated that the time and expense of any

additional discovery is excessive or prohibitive. See Jordan v. U.S. Dep’t of Justice, 315 F.

Supp. 3d 584, 595 (D.D.C. 2018) (noting that mere inconvenience or expense is insufficient to

constitute good cause).

               C. Relevance

       Local 22 argues that all fifteen of Mr. Danzy’s proposed subpoenas should be denied

because they seek information that is either irrelevant to Mr. Danzy’s claims or defenses or could

be obtained from some other source that is more convenient. See Mot. Prot. Order Stmt. at 5–6.

When reviewing a motion for protective order, a court can evaluate whether the information

requested is relevant to any claims or defenses raised in a case and must limit any requests for

discovery that are “unreasonably cumulative or duplicative.” See Fed. R. Civ. P. 26(b)(2)(C)(i).



                                                 15
The undersigned agrees that some of Mr. Danzy’s proposed subpoenas seek irrelevant,

cumulative, or duplicative discovery, and therefore denies-in-part Mr. Danzy’s request for leave

to issue subpoenas.

                          1. Subpoena to Depose Witnesses

       Mr. Danzy’s request to subpoena Mr. Brasseaux, Ms. Sonneborn, and Mr. Clay’s

deposition testimony properly seeks relevant information because each individual is a named

defendant in this action whose testimony is likely to include information that relates to Mr.

Danzy’s claims and defenses in this case. See Mot. for Subpoenas; Subpoenas. At all relevant

times, Mr. Brasseaux was the Business Agent for Local 22, whose many duties included

responding to employee grievances and communications and who represented Local 22 and

presented evidence against Mr. Danzy at the February Disciplinary Hearing. See Compl. ¶ 5;

Brasseaux Decl. ¶¶ 1–2, 15. Ms. Sonneborn is the Call Stewart for Local 22 whose duties

include referring stagehands to fill jobs. See Compl. ¶ 5; Sonneborn Decl. ¶ 3. Mr. Danzy has

alleged specifically that Ms. Sonneborn harmed him by not fairly and justly awarding him

“merited earned Calls.” Compl. ¶ 20. Finally, Mr. Clay was at all relevant times, President of

Local 22 and oversaw the February Disciplinary Hearing. See id. ¶ 5; Clay Decl. ¶¶ 1–2, 14.

The fact that Defendants have moved for summary judgment with supporting declarations from

each Individual Defendant only underscores the relevance of their testimony in this case. See

generally Mot. for Sum. Judgment. Local 22 has also provided no specific arguments as to why

the Individual Defendants’ testimony is not relevant. See generally Mot. for Prot. Order.

       The undersigned also finds that Ms. Jordan’s deposition testimony is relevant to Mr.

Danzy’s claims or defenses. See Mot. for Subpoenas; Subpoenas. As Local 22’s Funds

Administrator, Ms. Jordan is required to keep “records of contributions made by employers to



                                                16
the benefit Funds on behalf of members and referrals from Local 22 who work in covered

employment.” See Jordan Decl. ¶ 2. Defendants have relied on Ms. Jordan’s testimony in their

motion for summary judgment to establish Mr. Danzy’s total earnings as a stagehand. See SOF ¶

17. However, as Mr. Danzy stated at the Motion Hearing, he also seeks evidence regarding his

earnings, the number of hours he was available to work, and the number of hours he was called

to work compared to other Local 22 members. See also Subpoenas. Therefore, Ms. Jordan’s

testimony is relevant to multiple parties’ claims and defenses. Likewise, because Mr. Danzy has

requested leave to subpoena documents from Local 22’s Benefits Office, Ms. Jordan’s testimony

would be relevant to authenticating those records. See id. Local 22 has asked this Court to bar

Mr. Danzy from deposing Ms. Jordan because her input was not relevant to Local 22’s hiring and

disciplinary decisions. However, even if Ms. Jordan’s testimony is not relevant for one issue, it

does not follow that her testimony is not relevant for any other claims or defenses.

       Mr. Danzy’s subpoenas to depose Mr. Bennett, Ms. Hartsock, and Ms. Boykins also seek

testimony that is potentially relevant to Mr. Danzy’s underlying claims and defenses. See id.;

Mot. for Subpoenas. Both Mr. Bennett and Ms. Hartsock were witnesses to the January 22, 2017

altercation and testified at the February Disciplinary Hearing about that altercation. See Clay

Decl. ¶ 16; ECF No. 53-7, Exhibit 4 (Statement from Curren Bennett) (“Bennett Stmt.”); ECF

No. 53-7, Exhibit 5 (Statement from Anita Hartsock). Mr. Bennett also appears to claim that Mr.

Danzy assaulted and injured him. See Bennett Stmt. at 1. Ms. Boykins also testified at the

February Disciplinary Hearing about allegations that Mr. Danzy engaged in sexual harassment.

See Clay Decl. ¶ 16; ECF No. 53-7, Exhibit 6 (Statement from Shelia Boykin). Local 22 states

that it has provided Mr. Danzy with copies of each witness’s statements and an audio recording

of the February Disciplinary Hearing. Local 22 suggests that deposing these witnesses would be



                                                17
duplicative and cumulative in light of their prior testimony. The fact that these witnesses

testified in hearings that occurred prior to litigation should not preclude them from being

deposed in this case. However, given that Mr. Danzy has not explained how the potential

testimony that he seeks from each witness would differ from the testimony that each witness has

previously provided, the undersigned will limit the length of the proposed depositions to no more

than two hours per witness. Subject to that limitation, the undersigned grants Mr. Danzy’s

request for leave to issue subpoenas for the depositions of Mr. Curren, Ms. Hartsock, and Ms.

Boykins.11

       Turning to the remaining two witnesses, Mr. Shedleski and Ms. Thomas, there is not

enough information in the record to determine whether these individuals’ potential testimony is

relevant to Mr. Danzy’s claims and defenses. See Mot. for Subpoenas; Subpoenas. It appears

that Mr. Shedleski is a current or former Local 22 member who may have witnessed the January

22, 2017 altercation but did not testify at the February Disciplinary Hearing. See Bennett Stmt.;

Status Report ¶ 4; see also SOF ¶ 29; Clay Decl. ¶ 16. Mr. Danzy also initially suggested that he

received a redacted copy of a statement from Mr. Shedleski, but at the Motion Hearing, Mr.

Danzy stated that he never received such statement. See Status Report ¶ 4. Without more

information about the potential testimony that Mr. Danzy seeks from Mr. Shedleski, the

undersigned cannot assess whether Mr. Shedleski’s testimony is relevant and denies Mr. Danzy’s

request to subpoena Mr. Shedleski at this time. Likewise, it appears that Ms. Thomas is a current

or former agent or officer of Local 22, but beyond that, the undersigned has no other information




       11
         The fact that this would yield seven depositions, instead of the five permitted under the
discovery order, is discussed in Part D below.


                                                18
available to assess her relevance and denies Mr. Danzy’s request to issue a subpoena for Ms.

Thomas’ deposition.12

                           2. Subpoena Duces Tecum

       Mr. Danzy’s request to subpoena his own personal phone records from Verizon and

AT&T seeks relevant documents and shall be granted. See Mot. for Subpoenas; Subpoenas. Mr.

Danzy alleges that he properly notified Local 22 about his work availability but was denied work

nevertheless. See Compl. ¶ 1. Defendants dispute this allegation and claim that Mr. Danzy did

not properly call into Local 22’s Job Line to report his availability as required. See Sum.

Judgment Mem. at 1, 13–14. During discovery, Local 22 asked Mr. Danzy for all documents

concerning his allegation that he “proactively and properly ma[de] his availability known.” See

Requests at 4, No. 2. Mr. Danzy unsuccessfully attempted to retrieve screen shots of calls to

Local 22 from his own electronic devices first, and now moves for leave to subpoena his phone

records directly. See Request Response at 2; Status Report ¶ 6. Because Mr. Danzy’s phone

records may show when and how frequently he called Local 22’s Job Line to report his

availability, these records are relevant to Mr. Danzy’s claims and defenses, and the undersigned

grants Mr. Danzy leave to issue his subpoenas to Verizon and AT&T.

       Mr. Danzy’s request for “Local 22’s Personnel Data & Metrics” from Local 22’s Benefits

Office, at Ms. Jordan’s attention, also is relevant to his claims and defenses to the extent that




       12
          In its briefs supporting its motion for protective order, Local 22 maintains that five of
the nine individuals that Mr. Danzy seeks to depose are Ms. Boykins, Mr. Shedleski, Mr.
Bennett, Ms. Jordan, and Ms. Hartsock. Local 22 alludes to the fact that the four remaining
individuals whom Mr. Danzy would like to depose are current or former officers or employees of
Local 22 but does not identify them by name. Three of the four officers and agents are the
named individual defendants, which means that Lynn Thomas must also be a former officer or
employee of Local 22. See Mot. for Prot. Order Stmt. at 6; ECF No. 51 (Reply in Support of
Protective Order) at 4 & n.2.
                                                 19
these records may show his earnings, the number of hours he was available to work, and the

number of hours he was assigned work compared to other Local 22 members. On the other

hand, Mr. Danzy’s request for “Local 22’s Personnel Data & Metrics” from three other employer

signatories does not appear relevant to his claims and defenses. While it is true that each third-

party signatory likely maintains its own personnel records, it is not clear whether they would

have “Local 22 Personnel Data & Metrics,” and even if they did, Mr. Danzy seeks to subpoena

the same records from Local 22’s Benefits Office directly. Therefore, any records from third-

party signatories would be duplicative at best. Accordingly, the undersigned grants Mr. Danzy

leave to issue his subpoena to Local 22’s Benefits Office but denies Mr. Danzy leave to issue

subpoenas to Ford’s Theatre, the JFK Center, and Wolf Trap. See Mot. for Subpoenas;

Subpoenas.

               D. Compliance with and Good Cause to Modify the Scheduling Order

       Local 22 argues that Mr. Danzy should be precluded from issuing any proposed

subpoenas because they violate the scheduling order’s limits on discovery in that they are

untimely and seek more than five depositions. See Mot. Prot. Order Stmt. at 4; Scheduling

Order. Specifically, Local 22 maintains that it did not receive notice of the fifteen subpoenas

until 25 days before discovery closed, which it claims was not enough time for third parties to

respond with documents, much less schedule, prepare, and hold multiple depositions, even if the

subpoenas were issued the same day. See Mot. Prot. Order Stmt. at 4. Additionally, Mr.

Danzy’s request to subpoena nine people for depositions exceeds Mr. Danzy’s five-deposition

limit, and the undersigned has concluded that seven of the nine proposed depositions seek

relevant non-cumulative information. Thus, allowing those deposition to occur will require a

modification of the scheduling order.



                                                20
                       1. Timeliness and Extending the Discovery Period

       Mr. Danzy’s motion to issue subpoenas is not so untimely that it would warrant a blanket

protective order. This Court has enforced subpoenas issued twenty-seven days before the close

of discovery and upheld the right of a party to take depositions that were noticed for two days

after discovery closed. See Washington, 230 F.R.D. at 25. Additionally, even if the subpoenas

were, practically speaking, untimely, this Court has “considerable discretion in handling

discovery matters, including deciding whether to reopen or extend discovery” for good cause.

Kellogg Brown & Root Servs. Inc., 285 F.R.D. at 137 (internal quotations and citations omitted);

see Fed. R. Civ. P. 16(b)(4). When considering whether good cause exists to extend a

scheduling order, courts look to the diligence of the party seeking discovery. See Kellogg Brown

& Root Servs. Inc., 285 F.R.D. at 137. Good cause may be established “if the party seeking

relief can show that the deadlines cannot reasonably be met despite the party’s diligence.” Watt

v. All Clear Bus. Sols., LLC, 840 F. Supp. 2d 324, 326 (D.D.C. 2012)) (internal quotations and

citations omitted). Local 22 claims that Mr. Danzy lacked diligence in seeking discovery

because he failed to complete his own discovery responses, did not confer with Local 22 about

his proposed subpoenas, and could not meet his own discovery requirements within the allotted

time. See Mot. for Prot. Order Stmt. at 4–5. Upon examining the record, the undersigned finds

that Mr. Danzy has acted diligently.

       First, Mr. Danzy was diligent about completing his own discovery responses and tried to

cure any deficiencies three months before discovery ended. See ECF No. 47-4, Exhibit E

(October 2019 Emails between Jacob Szewczyk and Mr. Danzy); Status Report ¶ 9. His failure

to cure those deficiencies did not reflect a lack of diligence, and instead was attributable to

factors such as Mr. Danzy’s objection to requests that he deemed privileged, or his inability to



                                                 21
retrieve documents from old electronic devices and his belief that he needed to subpoena

documents instead. See Status Report ¶¶ 6, 8–9.

       Second, although Mr. Danzy did not expressly confer with Local 22 before filing his

motion to issue subpoenas, he did provide Local 22 with sufficient notice and an opportunity to

oppose. Local Civil Rule 7(m) requires pro se parties and counsel to discuss any anticipated

non-dispositive motions in good-faith before filing the motion “to determine whether there is any

opposition to the relief sought” and to include a statement in the motion that this discussion

occurred and a statement as to whether the motion is opposed. See LCvR 7(m). Mr. Danzy

complied with the “spirit” of Local Rule 7(m) when he made Local 22 aware of his need to

subpoena documents in an email and status report addressing his discovery responses. See Status

Report ¶¶ 6, 8–9; Menoken v. Springer, No. 03-1775 (HHK/AK), 2008 WL 11388466, at *2

(citing Doe v. Dist. of Columbia, 231 F.R.D. 27 (D.D.C. 2005)). As a pro se plaintiff, Local 22

also knew that Mr. Danzy could not simply issue the subpoenas that he wanted and would need

to seek approval from the Court first. See Fed. R. Civ. P. 45(a)(3). Additionally, as required by

Rule 45 of the Federal Rules of Civil Procedure, Mr. Danzy gave Local 22 notice of his

subpoenas before their issuance, and Local 22 was able to object by filing its instant motion for

protective order. See id. at 45(a)(4); Mot. for Prot. Order.

       Third, Mr. Danzy’s failure to meet his discovery requirements within his allotted time

was reasonable and occurred despite Mr. Danzy’s diligence. For example, almost immediately

after this Court entered a scheduling order for discovery, Mr. Danzy moved for leave to issue a

subpoena to the Convention Center. See Scheduling Order; Mot. to Subpoena Convention

Center. While still waiting for the Court to grant his request, Mr. Danzy also diligently and

timely moved to extend time to complete discovery. See Mot. to Extend. Although Mr. Danzy’s



                                                 22
instant motion for leave to issue subpoenas was filed just under a month before discovery closed,

at the Motion Hearing, Mr. Danzy explained that he attempted to gather this discovery sooner by

requesting it directly from third parties first, and the third parties then directed him to submit

subpoenas instead. See Oct. 21, 2019 Minute Order; Mot. for Subpoenas; Subpoenas.

Moreover, at the Motion Hearing, Mr. Danzy also explained that he did not want to seek leave to

issue his fifteen subpoenas sooner because he did not want to flood the Court with additional

requests while it was still considering Mr. Danzy’s first motion for leave to subpoena the

Convention Center. Indeed, once the Court granted Mr. Danzy leave to issue his subpoena to the

Convention Center, Mr. Danzy moved for leave to issue his additional fifteen subpoenas within

the next two weeks.13 The undersigned finds Mr. Danzy’s explanation for his delay to be

reasonable and therefore finds that Mr. Danzy could not have reasonably met his discovery

deadlines in this case despite his diligence. Therefore, even if Mr. Danzy’s pending subpoenas

are untimely, good cause exists to extend time to complete such discovery.

                       2. Allowing Mr. Danzy To Take Seven Depositions

       There is also good cause to modify the scheduling order to permit Mr. Danzy to take

seven depositions instead of the five originally authorized per side. Mr. Danzy has moved for

leave to take additional depositions, and granting that motion would require amending the

scheduling order. See Mot. to Increase Deps. The analysis for amending a scheduling order to

permit additional depositions is the same as amending it to allow additional time to complete

discovery. Cf. In re Rail Freight Fuel Surcharge Antitrust Lit., 75 F. Supp. 3d 94, 98 (D.D.C.

2014) (applying the good-cause standard under Federal Rule of Civil Procedure 16 to determine



       13
       Mr. Danzy submitted thirteen of the fifteen subpoenas to the Clerk of the Court on
December 20, 2019 and submitted the two remaining ones to the Clerk of the Court on
December 27, 2019. See Mot. for Subpoenas; Subpoenas.
                                                  23
whether plaintiffs may add a supplemental expert). A scheduling order may only be modified

upon a showing of good cause, the analysis of which focuses primarily on the diligence of the

moving party, and while prejudice to the other party is an important consideration, it is not the

dominant criterion. See Valle v. Karagounis, No. 19-cv-03764 (CJN), 2020 WL 5505299, at * 2

(D.D.C. Sept. 11, 2020) (granting leave to amend the complaint even though the deadline for

doing so would incur additional discovery, included added depositions); Fed. R. Civ. P. 16(b)(4);

see also LCVR 16.4.

       At the Motion Hearing, Mr. Danzy explained that he initially agreed to the five-

deposition limit as a compromise after Local 22 recommended an even lower limit of three

depositions each. It was not until Mr. Danzy began preparing for trial that he realized he needed

to depose more than five people. At that time, Mr. Danzy also claims that he approached

Defendants with a request to allow him to increase the number of depositions that he may take,

which was rejected. The undersigned finds Mr. Danzy’s explanation demonstrates his diligence

in prosecuting his case despite his initial oversight as to the number of depositions that he

thought he might need. Moreover, because Mr. Danzy has shown that seven of the nine

witnesses he seeks to depose have relevant, non-cumulative information, good cause exists to

grant him leave to increase the number of depositions that he may take in this case. In the

interest of fairness, however, the undersigned has already limited three of the seven depositions

that Mr. Danzy is permitted to take to two hours each, and notes that this modest scheduling

adjustment is still less than the ten depositions that the Federal Rules of Civil Procedure

presumptively authorize at the length of up to seven hours each. See Fed. R. Civ. P. 30(a)(2),

(d)(1); see In re Rail Freight Fuel Surcharge Antitrust Lit., 75 F. Supp. 3d at 100 (limiting the

scope of plaintiff’s supplemental expert report to mitigate prejudice).



                                                 24
                       3. Fairness

       As a final matter, when considering whether Mr. Danzy’s discovery requests should be

precluded because they violate the discovery order, this Court is guided by the general principle

that “pro se litigants ... are entitled to wider latitude than those who are represented by counsel.”

Childers, 197 F.R.D. at 188. “Federal appellate courts, including the D.C. Circuit, will go to

‘particular pains’ to protect pro se litigants against the consequences of technical errors if

injustice would otherwise result.” Id. (citing Beavers v. Lockhart, 755 F.2d 657, 662 (8th Cir.

1985); Council v. Clemmer, 165 F.2d 249, 250 (D.C. Cir. 1947)). It would be unjust to deny Mr.

Danzy access to any additional discovery in this case.

       As a pro se plaintiff, Mr. Danzy cannot issue subpoenas without leave from this Court

and sought that leave when discovery was still pending. See Mot. for Subpoenas; Subpoenas.

Nonetheless, while discovery was still pending, Local 22 moved for a broad protective order

denying Mr. Danzy leave to issue all his subpoenas. See Mot. for Prot. Order. In doing so,

Local 22 opposed Mr. Danzy’s requests for clearly pertinent information, including the

depositions of its own officers and agents whom Mr. Danzy named as Individual Defendants,

data and documents from Local 22’s Benefit’s Office, testimony from eye witnesses to an

underlying altercation, and even Mr. Danzy’s own personal phone records. Making matters

worse, Local 22 moved quickly after discovery closed for summary judgment and is now using

the fact that it filed a summary judgment motion as a reason to deny Mr. Danzy’s still pending

discovery requests. See Mot. for Sum. Judgment. Local 22 argues that it is unfair to allow

discovery to continue after it moved for dispositive relief. But that is a situation of Local 22’s

own making, as it could have asked that summary judgment briefing be deferred until the

discovery motions were resolved, or sought guidance from the Court about how to proceed.



                                                 25
          Indeed, Defendants’ summary judgment arguments highlight the unfairness of

disallowing further discovery. In their motion, Defendants argue that Mr. Danzy has no

evidence to support his claim. See Sum. Judgment Mem. at 1, 13–14. Likewise, after objecting

specifically to Mr. Danzy’s request to subpoena Individual Defendants and Ms. Jordan for

depositions, Defendants have relied on declarations from each of the same individuals to support

summary judgment. See generally Mot. for Sum. Judgment. Defendants should not be allowed

to manipulate their superior familiarity with the rules of discovery to deprive Mr. Danzy of an

opportunity to build his case. To rule otherwise would encourage gamesmanship, and be

patently unfair to Mr. Danzy.

   III.      Reopening Discovery

          As a final matter, the undersigned finds that good cause exists to reopen discovery to

allow time for Mr. Danzy to issue and for recipients to comply with the permitted subpoenas.

As previously discussed, “[a] schedul[ing order] may be modified only for good cause and with

the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Accordingly, “reopening discovery would [also]

require a showing of good cause pursuant to [Rule 16(b)(4)].” U.S. ex rel. Pogue v. Diabetes

Treatment Ctrs. of Am., 576 F. Supp. 2d 128, 133 (D.D.C. 2008) (citation omitted). Although

“[t]he primary factor in determining whether good cause exists is the diligence of the party,” A

Love of Food I, LLC v. Maoz Vegetarian USA, Inc., 292 F.R.D. 142, 144 (D.D.C. 2013), courts

have considered other factors including “(1) whether trial is imminent; (2) whether the request is

opposed; (3) whether the non-moving party would be prejudiced; (4) whether the moving party

was diligent in obtaining discovery within the guidelines established by the court; (5) the

foreseeability of the need for additional discovery in light of the time allotted by the district

court; and (6) the likelihood that the discovery will lead to relevant evidence.” Watt, 840 F.
26
Supp. 2d at 326 (citing Childers, 197 F.R.D. at 188; Smith v. United States, 834 F.2d 166, 169

(10th Cir. 1987); Vineberg v. Bissonnette, 548 F.3d 50, 55 (1st Cir. 2008)).

       To begin, factors three, four, and six weigh in favor of reopening discovery. As already

discussed, Local 22 has not established with specific evidence that it will be harmed by granting

Mr. Danzy leave to issue certain subpoenas. To the contrary, with additional time for discovery,

Local 22 may obtain more complete responses to its own discovery requests as the undersigned

has directed Mr. Danzy to supplement and answer Local 22’s written discovery requests during

this same period. Likewise, the undersigned has already determined that Mr. Danzy has been

reasonably diligent in obtaining discovery within the guidelines established by this Court and the

subpoenas that Mr. Danzy is permitted to issue seek relevant evidence.

       Factor one likewise weighs in favor of reopening discovery because while Defendants

have moved for summary judgment, the Court has not ruled on the dispositive motion, and no

trial date has been set. Finally, factors two and five weigh against reopening discovery, but only

slightly. Defendants oppose any request to reopen discovery, and even though Mr. Danzy’s

requests may have been foreseeable or could have been requested sooner, the undersigned has

already determined that his delay in seeking additional discovery sooner is reasonable.

                                        CONCLUSION

       For the foregoing reasons, the undersigned GRANTS Local 22’s motion to compel,

GRANTS-IN-PART and DENIES-IN-PART Mr. Danzy’s motion to issue subpoenas, DENIES

Local 22’s motion for protective order, and GRANTS-IN-PART Mr. Danzy’s motion to take




                                                27
additional depositions. The undersigned will include in a separate and forthcoming order a list of

specific discovery tasks and deadlines for Mr. Danzy and Defendants to complete that are consistent

with this Memorandum Opinion.
                                                                           2020.11.23
    Dated: 11/23/2020
                                                                           18:50:51 -05'00'
                                                  ROBIN M. MERIWEATHER
                                                  UNITED STATES MAGISTRATE JUDGE




                                                   28